Citation Nr: 1427016	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-17 292	)	DATE
	)
	)

Received from the
	Department of Veterans Affairs Regional Office in Newark, New Jersey	


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of shell fragment wounds of the right leg with retained foreign bodies, rated 30 percent disabling prior to June 19, 2013, and 40 percent disabling since that date.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1969.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to ratings in excess of 30 percent for PTSD and residuals of shell fragment wounds of the right leg with retained foreign bodies.  

By way of an April 2009 decision, a Decision Review Officer (DRO) granted an increased (50 percent) rating for PTSD, effective from September 27, 2007.

The Veteran testified before the undersigned at a January 2012 videoconference hearing.  A transcript of that hearing has been associated with the record.

In January 2012, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from June 11, 2011.

In May 2012 and March 2013, the Board remanded these matters for further development.

In July 2013, the Appeals Management Center (AMC) granted an increased (40 percent) rating for residuals of shell fragment wounds of the right leg with retained foreign bodies, effective from June 19, 2013.

The Board again remanded these matters for further development in November 2013.

This appeal is now processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by anxiety, depression, feelings of worthlessness, loss of energy, emotional numbness, distrust of others, impaired concentration and memory, intrusive thoughts, loss of interest in activities, low self-esteem, flashbacks, nightmares, night sweats, anger, irritability, impaired sleep, survivor guilt, hypervigilance, a hyperstartle response, social isolation, conflicts at work, suicidal ideation, panic attacks, and impaired affect; Global Assessment of Functioning (GAF) scores have ranged from 47 to 60 and there have not been deficiencies in most of the areas of work, school, family relations, judgment, thinking or mood.

2.  The Veteran's residuals of shell fragment wounds of the right leg with retained foreign bodies are manifested by right knee and thigh pain, weakness, and numbness, knee swelling, stiffness, tenderness, effusions, locking, crepitus, clicks/snaps, grinding, and buckling, decreased ranges of knee motion, guarding of movement, retained metallic foreign bodies in the right leg, muscle atrophy, loss of muscle, an impaired gait, and right lower extremity scars that are depressed and adherent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a 40 percent rating for residuals of shell fragment wounds of the right leg with retained foreign bodies, prior to June 19, 2013, were met, but the criteria for a rating higher than 40 percent have not been met at any point.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.56, 4.68, 4.71a, 4.73, Diagnostic Code (DC) 5314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a pre-adjudication letter dated in January 2008, the RO notified the Veteran of the evidence needed to substantiate his claims for increased ratings for PTSD and residuals of shell fragment wounds of the right leg. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of his claim, in the January 2008 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The January 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claims and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disabilities had worsened.  

The January 2008 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected PTSD and residuals of shell fragment wounds of the right leg with retained foreign bodies.

The Board acknowledges that the Veteran's representative reported during the January 2012 hearing that the Veteran's PTSD had worsened since his last VA examination in October 2011.  Nevertheless, the symptoms associated with his service-connected psychiatric disability that have been reported by the Veteran and have been acknowledged in his treatment records dated since the October 2011 examination were considered and noted during that examination.  There is otherwise no evidence that the Veteran's psychiatric disability has worsened or changed since the October 2011 VA examination.  Thus, a new VA examination for the service-connected psychiatric disability need not be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability). 

In its May 2012 and March and November 2013 remands, the Board instructed the AOJ to, among other things:  ask the Veteran to identify any VA or private medical treatment he had received for his claimed disabilities; obtain all relevant treatment records from the VA New Jersey Health Care System dated since March 2012 and from the Trenton Vet Center; obtain any available Social Security Administration (SSA) disability records; attempt to obtain any additional relevant VA or private treatment records identified by the Veteran; and schedule him for VA examinations to assess the severity of his service-connected residuals of shell fragment wounds of the right leg.

As explained above, all relevant post-service treatment records have been obtained and associated with the record (including records from the VA New Jersey Health Care System dated since March 2012 and from the Trenton Vet Center).  Also, VA examinations were conducted in May and June 2012 and May and June 2013 to assess the severity of the Veteran's service-connected residuals of shell fragment wounds of the right leg.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  

In a May 2012 letter the Veteran was asked to identify any additional relevant VA and private treatment records and to complete the necessary release form so as to allow VA to obtain any identified private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not specifically respond to this letter.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any additional relevant VA treatment records and has not submitted the appropriate release form so as to allow VA to obtain any private records of treatment for his claimed disabilities, VA has no further duty to attempt to obtain any additional treatment records.

Moreover, the AOJ contacted the SSA in November 2013 and requested all available records pertaining to any claim for disability benefits submitted by the Veteran.  The SSA responded that no records could be sent and that further efforts to obtain any such records would be futile because the Veteran had not filed for disability benefits.  In a January 2014 letter, the Veteran was notified of the unavailability of SSA records, he was asked to submit any such records in his possession, and he was notified that his claim could be decided within 10 days if no further evidence was received.  He did not respond to the January 2014 letter.  Thus, any further efforts to obtain SSA disability records would be futile and VA has no further duty to assist in obtaining any such records.  38 C.F.R. § 3.159(c)(1).

Accordingly, the AOJ substantially complied with all of the Board's pertinent May 2012 and March and November 2013 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Also, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

In this case, treatment records dated from September 2007 to March 2008 and a February 2008 statement from the Veteran include reports of anxiety, feelings of worthlessness, depression, loss of energy, emotional numbness, distrust of others, impaired concentration and memory, intrusive thoughts, a loss of interest in work and other activities, low self-esteem, flashbacks, nightmares,  night sweats, impaired sleep, survivor guilt, hypervigilance, a hyperstartle response, and anger (including road rage and anger in response to people in positions of authority).  The Veteran slept with a gun near his bed, he would occasionally "snap" at his wife and children for no reason, avoided crowds, and preferred to remain socially isolated.

During an April 2008 VA examination, the Veteran reported that he was married to his wife of 30 years, that he had 3 sons, that he lived with his wife and youngest son, and that he was close with his wife and children.  Although he had been out of work several times during his professional career due to apathy and conflict (the longest period of unemployment lasting a year and a half to 2 years), he was employed full time as an accountant at the time of the April 2008 examination and had been working full time and without interruption for the same accounting firm for the previous 7 years.  He had begun to receive psychiatric treatment approximately 6 to 8 months prior to the examination, but he did not take any medications.

The Veteran further reported that he experienced impaired memory, concentration, and focus, survivor guilt, impaired sleep, nightmares, moodiness, irritability, a hyperstartle response, and hypervigilance.  He would get upset in response to any cue reminding him of service, he avoided crowds because any social interaction was a source of anxiety and stress, and he was socially isolated and only socialized with his immediate family.  He was fully independent with regard to all activities of daily living, but he appeared to require notes and memory assistance due to problems with memory and concentration which had worsened during the previous several years.

Examination revealed that the Veteran was dressed appropriately, that his behavior and attitude were cooperative, that his motor activity and mood were calm, and that his affect was appropriate.  Also, there were no noted perceptual disturbances, there was no evidence of any thought disorder (including hallucinations or delusions), there was no history of any homicidal ideation or behavior, the Veteran was fully oriented, his memory skills appeared intact (with the exception of the fact that he had to frequently refer to notes to remind him of peoples' names and the symptoms that he was experiencing), and abstract reasoning, judgment, impulse control, and insight were all appropriate and intact.  However, his speech was quiet and soft, he had recently begun to think of suicide due to his symptoms, and he appeared to have some problems with focusing and concentrating.

The examiner who conducted the April 2008 VA examination concluded that the Veteran was experiencing ongoing and chronic symptoms of PTSD, including recurring and intrusive thoughts, recurring and distressing dreams, flashbacks, intense psychological distress as a consequence of exposure to cues resembling war, avoidance of thoughts, feelings, and conversations associated with in-service trauma, and avoidance of activities, places, and people that aroused recollection.  He also experienced decreased interest and participation in formerly enjoyable activities, detachment and estrangement from others, social isolation and an inability to socialize except with his immediate family, restricted emotional expression, sleep problems, impaired memory and concentration, hypervigilance, and a hyperstartle response.  Although he had a history of changing jobs due to apathy and conflict, he had been working uninterrupted on a full time basis for the previous 7 years and was deemed to be fully employable.  The Veteran was diagnosed as having chronic PTSD of moderate severity and a GAF score of 60 was assigned, indicative of moderate impairment.

Treatment records dated from August 2008 to April 2009 indicate that the Veteran experienced anxiety, intrusive thoughts, nightmares, night sweats, irritability, memory/concentration problems, and impaired sleep.  He denied having experienced any panic symptoms, hopelessness/demoralization, or obsessions.  He remained employed and had "good interactions at home."  He reported during VA psychiatric evaluations in September 2008 that he experienced anger at work and that he had been involved in a situation at work where he had "exploded" and a coworker had started crying.  However, he had begun to take psychiatric medications and he reported during an October 2008 VA psychiatric evaluation that the medications were helpful in that he had improved his operations at work and had experienced less confrontations with other people.  

Examinations revealed that the Veteran's mood was dysphoric and that he exhibited evidence of passive suicidal ideation.  He was fully oriented, his affect was not labile, his thought process was goal oriented and without any loose associations, his memory was intact, and there was no evidence of any circumstantial or tangential thought processes.  Also, there were no hallucinations or delusions.  Diagnoses of PTSD were provided and GAF scores of 50 to 60 were assigned, indicative of serious to moderate impairment.

In a July 2009 letter, Howard J. Cohen, Ph.D. reported that he had evaluated the Veteran on several occasions and that he had reported an increased difficulty with relationships, increased anxiety, panic attacks (described as occurring 3 to 4 times each week and occasionally 2 to 3 times a day and involving irregular breathing and heart palpitations), and further avoidance defenses and emotional distancing from social contacts.  He also experienced extreme survivor's guilt, impaired sleep, intrusive thoughts, night sweats, a hatred towards those in positions of authority, social isolation, hypervigilance, moodiness, unprovoked irritability, and compulsive/ritualized behaviors.  He remained married to his wife of 32 years.

Examinations revealed that the Veteran was fully oriented, but that his affect was flat and with minimal modulations, his mood was sad/sullen/depressed, he spoke in a quiet voice, he was emotionally distant and had to be prodded to speak freely, and he was guarded.  He was clearly self-effacing and in the process of self-punishment, he was passive and pessimistic, he was unable to attend, concentrate, and focus on the events of the day, and his short-term memory was only fair.  Judgment and reasoning were impaired and all decision making was filtered through the Veteran's Vietnam experience.  His thinking was illogical, idiosyncratic, and occasionally loose and tangential and he suffered from dissociation.  Also, he was unable to maintain effective relationships in that he distanced himself from social contact and he endorsed passive suicidal thought with no expressed plan.

Dr. Cohen concluded that the Veteran experienced chronic and severe PTSD with depressive and anxious features and that the primary characteristics were re-experiencing, avoidance, numbing, and hyperarousal.  He was emotionally distant and in the process of self-punishment and his disability impaired his personality development, altered his ability to handle daily stressors, and altered his coping styles.  Also, his disability affected all relationships (including work relationships), he made every attempt to remain in solitude, he was significantly depressed some part of each day on a daily basis, and his anxiety and depression were continuous. He was diagnosed as having chronic and severe PTSD and a GAF score of 47 was assigned, indicative of serious impairment.

Treatment records dated from July 2009 to September 2011, a "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) dated in June 2011, a "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) dated in September 2011, and statements from the Veteran, his family members, and his former co-workers dated in October 2011 include reports of intrusive thoughts, depression, nightmares, night sweats, social isolation, survivor's guilt, moodiness, irritability (including towards his family), hypervigilance, a hyperstartle response, anger, impaired concentration, anxiety, impaired sleep, and avoidance of crowds.  The Veteran did not describe any panic symptoms, feelings of hopelessness/demoralization, obsessions, or hallucinations.  He had been taking medications for a period of time which reportedly decreased his symptoms, but he reported during a June 2011 VA mental health evaluation that he had stopped taking medications two months prior to the evaluation due to lack of effect.  

The Veteran lived with his wife and one son and he indicated that his family was supportive.  His sons indicated that he was irritable and short tempered with his family members and that he often stayed in his computer room so that he would not be bothered by others.  He remained employed as an accountant until June 2011, at which time he retired.  He reported on the June 2011 VA Form 21-8940 both that he was unable to work solely due to PTSD and that he was unable to work due to both his PTSD and neuropathy of the upper and lower extremities.  He had reportedly held numerous jobs during his career and tended to leave jobs due to feelings of anger towards his bosses.  In an October 2011 letter, a former co-worker of the Veteran reported that the Veteran had experienced difficulties at work due to numerous physical health problems (including problems with his legs and hands, headaches, and skin problems).  As a result of such problems and the need to attend medical appointments, he could no longer perform his work duties and resigned due to health reasons.  

Examinations revealed that the Veteran's mood was dysphoric/anxious, that his affect was occasionally congruent with his mood, and that he occasionally exhibited evidence of passive suicidal ideation.  He was fully oriented, his speech was clear, relevant, and goal directed, his thought process was goal oriented and without any loose associations, his memory was intact, and there was no evidence of any circumstantial or tangential thought processes.  Also, there were no hallucinations or delusions.  Diagnoses of PTSD were provided and GAF scores of 55 to 60 were assigned, indicative of moderate impairment.

An October 2011 VA psychiatric examination report reflects that the Veteran continued to live with his wife of 34 years and their youngest son.  He reportedly stopped working as an accountant in June 2011 due to "numerous medical problems", including PTSD, because "the stress became too much" and he was experiencing worsening PTSD symptoms.  As a result of his PTSD he experienced recurrent and distressing recollections and dreams of traumatic events in service, a feeling as if such events were recurring, intense psychological distress and physiological reactivity at exposure to cues that resembled or symbolized an aspect of the traumatic events, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the trauma, a feeling of detachment or estrangement from others, and a sense of a foreshortened future.  

Furthermore, the Veteran experienced chronic sleep impairment, irritability or outbursts of anger, hypervigilance, a hyperstartle response, depression, anxiety, panic attacks weekly or less often, survivor guilt, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  He was diagnosed as having PTSD and a GAF score of 55 was assigned, indicative of moderate impairment.  The examiner who conducted the October 2011 VA examination concluded that the Veteran's psychiatric symptoms approximated the criteria for a 30 percent rating under DC 9411. 

Treatment records dated from October 2011 to February 2014, statements from the Veteran dated in January and December 2012, and his testimony during the January 2012 hearing indicate that he experienced flashbacks, impaired sleep, low energy, hypervigilance, depression, anxiety, anger, irritability, nightmares, and night sweats.  He did not experience any suicidal/homicidal ideations or perceptual disturbances and he indicated during a February 2014 VA psychiatric evaluation that his mood was stable and that although his sleep was disrupted, there was no exacerbation of his sleep problems.

Additionally, the Veteran's representative indicated that the Veteran was reportedly unable to participate in any recreational activities, that he did not have any friends, and that he had been forced to resign from his job due to "the inability to establish and maintain effective relationships and difficulty in adapting to stressful circumstances, including work and work like settings."  However, the Veteran reported in a December 2012 statement that "one of the reasons that [he] had to stop working was because of the pain and the numbness in [his] hands caused by [his] peripheral neuropathy."

Examinations revealed that the Veteran was alert, pleasant, friendly and cooperative, that his speech was appropriate, that he was fully oriented, and that his memory was normal.  He was in good control of his behavior, his mood was neutral/euthymic/anxious, his affect was congruent with his mood and full/appropriate, his associations were within normal limits, his motor activity was relaxed and at ease, and his memory, judgment, and insight were all intact.  There were no delusions or hallucinations and the Veteran did not exhibit any disorganized thinking, grossly disorganized catatonic behavior, or perceptual disturbances.  He was diagnosed as having PTSD and GAF scores of 58 to 60 were assigned, indicative of moderate impairment.

The above evidence reflects that the symptoms of the Veteran's service-connected psychiatric disability more closely approximate the criteria for a 50 percent rating under DC 9411 during the entire claim period.  For example, there is evidence of impairment in the areas of work, thinking, and mood in that the Veteran has reported such symptoms as impaired concentration and memory, nightmares, intrusive thoughts, flashbacks, occasional suicidal ideation, anxiety, and depression.  He has reported that he occasionally experienced problems at work due to anger and irritability and that his psychiatric disability reportedly contributed to his retirement.  Also, there is evidence of panic attacks, unprovoked irritability, and obsessed rituals associated with his hypervigilance.  

Nevertheless, despite the fact that the Veteran and his family members have reported that he has occasionally directed anger and irritability towards his family members and he has reported social isolation from people outside of his family, he has nonetheless maintained a long-term marriage and has reported that he remains close with his wife and children.  Thus, no significant impairment of family relations has been demonstrated during the claim period.  In addition, the only evidence of impaired judgment is found in Dr. Cohen's July 2009 letter and the Veteran's judgment has otherwise been found to be intact on various other occasions during the claim period.

Moreover, the Veteran's speech has not been found to be illogical, obscure, or irrelevant.  Although there is evidence of panic attacks and depression, these symptoms have not been so severe so as to affect his ability to function independently, appropriately, and effectively.  For instance, he has maintained the ability to independently perform his activities of daily living , he was able to maintain full time employment until June 2011 without any job impairment due to depression or panic attacks, and he has only reported occupational impairment due to anger and irritability.  Also, clinical evaluations have shown the Veteran to be fully oriented and have consistently revealed an appropriate appearance and good hygiene.  Despite the fact that GAF scores indicative of serious impairment have occasionally been assigned, the majority of the GAF scores assigned during the claim period  are indicative of only moderate impairment and the examiners who conducted the April 2008 and October 2011 VA examinations concluded that the Veteran's psychiatric disability was no more than moderately disabling.

Thus, overall the Board finds that the Veteran does not have deficiencies in most of the areas specified in the criteria for a 70 percent rating (i.e. work, school, family relations, judgment, thinking, and mood).  Similarly, the Veteran's symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, a persistent danger of hurting self or others, an inability to maintain minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Also, the Veteran worked full time for many years despite his psychiatric disability, he has reported that he retired due to a combination of various disabilities (including PTSD and neuropathy), he has maintained long-term social contacts with his family, and the evidence does not otherwise indicate deficiencies due solely to his psychiatric disability that would warrant an increase.  Thus, a higher rating is not warranted for the Veteran's PTSD.

The Veteran's mental evaluations show that he has been found to have moderate to severe impairment in occupational and social functioning as evidenced by the GAFs and assessments of his level of disability.  This symptomatology is contemplated by the 50 percent disability rating and the Veteran's symptoms more closely approximate the criteria for that rating.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for PTSD at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

II. Residuals of Shell Fragment Wounds of the Right Leg

The Veteran's residuals of shell fragment wounds of the right leg with retained foreign bodies are currently rated under 38 C.F.R. § 4.73, DC 5314 as an injury to the Muscle Group XIV, the anterior thigh muscle group which include the Sartorius, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  The functions of these muscles are extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, DC 5314.  

Under DC 5314, a 30 percent rating is warranted for moderately severe injury and a 40 percent rating is warranted for severe injury.  Id.

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56, are as follows:

(a)  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d)  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

			*	*	*	*	*

(3)  Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4)  Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Service treatment records indicate that the Veteran sustained a wound to the right leg in November 1968 from a booby trap explosion in Vietnam and that he was admitted to a United States Naval Hospital.  Examination revealed a 6 by 15-inch wound over the anterolateral aspect of the right thigh and skin, subcutaneous tissue, and fascial defects.  There were no neurovascular deficits noted.  His wounds were cleaned and he underwent a secondary closure of the thigh wound.  Postoperatively, the wound healed smoothly with no complications.  He was discharged from the hospital in December 1968.

Treatment records dated from July to August 2007 and statements from the Veteran dated in February 2008 reflect that he reported right knee pain and swelling, right leg weakness, numbness, tingling, and cramping in his right ankle, foot, and toes, right foot aching, and continual coldness of his foot and toes.  He experienced a feeling of giving out in his leg while using stairs and walking.  An MRI and X-ray of the right knee revealed a medial meniscal tear, chondromalacia of the patella, minimal degenerative spurring of the tibial spines, deformity of the distal right femoral shaft, and at least two metallic foreign bodies within the soft tissues of the right leg.

Reports of VA examinations conducted in February 2008 indicate that the Veteran incurred a wound to the right thigh and knee in Vietnam which resulted in injury to Muscle Group XIV.  There was no essential injury to the bone (except some deformity at the distal fibula) and no vascular injury, but there was a mild injury to the sensory nerve of the right thigh.  He was hospitalized for 30 days and received further treatment for 11 weeks to mobilize the right knee and improve its range of motion.

At the time of the February 2008 examinations, the Veteran reported right knee and thigh pain, intermittent tingling, numbness, and paresthesia in his right leg and foot, and numbness and pain on the right lateral aspect of the right thigh and knee.  He used medications to treat the knee pain.  Flare ups of knee and thigh symptoms were precipitated by walking, were alleviated with rest, and were associated with increased knee pain (7/10), a mild increase in right knee weakness, and a 10 to 50 percent limitation of knee motion.  He had not experienced any episodes of dislocation or recurrent subluxation of the knee, there was no inflammatory arthritis or muscle tumor, and there was no increase in fatigue or instability.  He used a cane for ambulation, was independent in his daily activities, and his knee disability did not have any impact upon employment.

Examinations of the right lower extremity revealed that the Veteran's gait was stable and that there was no knee ankylosis.  The ranges of motion of the right knee were recorded as flexion to 130 degrees and extension to 0 degrees.  Following five repetitions of knee motion, the ranges of knee flexion and extension decreased to 120 degrees and 10 degrees, respectively.  Also, knee pain increased to 4-7/10 in intensity and there was a mild increase in weakness and fatigue.  However, there was no increase in incoordination.  There was tenderness of the right medial and lateral collateral ligaments, but the anterior and posterior cruciate ligaments were intact, drawer and Lachman's testing was negative, and McMurray's testing of the medial and lateral meniscus was negative.  There was mild loss of right thigh muscle and the circumference of the right thigh was 50 centimeters as compared to 48 centimeters on the left.  There was mild right femur damage, but no tendon damage or muscle herniation.

Neurologic examination revealed that motor strength was normal (5/5), but that there was a slight atrophy on the lateral aspect of the right thigh where a scar remained from the in-service injury.  Deep tendon reflexes were normal (2+) and symmetrical at the knees and somewhat diminished (1+) and symmetrical at the ankles.  Plantars were flexor.  Heel-to-shin motion was slightly difficult to perform with the right lower extremity secondary to the residual wound on the right thigh.  The Veteran walked slowly with a cane and Romberg's testing was negative.  Sensation to pinprick and light touch was moderately decreased on both feet distally and symmetrically and surrounding the scar area on the right lateral aspect of the right thigh and knee.  

Moreover, there were residual wound scars on the anterolateral side of the right thigh and the right lateral aspect of the right knee.  The thigh scar measured 18 centimeters by 1 centimeter and was 0.5 centimeters deep.  The knee scar measured 6 centimeters by 1 centimeter.  The scars were mildly painful on examination, adhered to the right thigh, were deep and hypopigmented, and were associated with very mild soft tissue damage.  The texture of the scars was not irregular, they were not unstable, elevated, or depressed, there was no inflammation, edema, or keloid formation, there was no induration or inflexibility of the skin, and the scars did not cause any limitation of motion or function.  The Veteran was diagnosed as having a medial meniscal tear of the right knee, residual minimum degenerative changes of the right knee, retained metallic foreign bodies in the right femoral thigh, injury to Muscle Group XIV with mild loss of muscle mass, residual scars of the right thigh and knee, peripheral neuropathy of both lower extremities secondary to Type II diabetes mellitus, and localized peripheral sensory neuropathy on the right thigh in the distribution of the right lateral femoral cutaneous nerve.

The physician who conducted the February 2008 VA neurologic examination concluded that the Veteran's neuropathy was moderately severe and chronically and gradually progressive.  The peripheral sensory neuropathy on the right thigh was secondary to the residuals of the in-service shrapnel injury, whereas the bilateral peripheral neuropathy of the lower extremities was due to Type II diabetes mellitus.

The report of a VA orthopedic examination dated in July 2009 includes a report of worsening right knee pain which was treated with medication.  The Veteran also experienced knee stiffness and tenderness, decreased speed of joint motion, repeated effusions, and locking of the knee on a daily basis or more often.  There was no deformity, giving way, instability, weakness, incoordination, dislocation, subluxation, or flare ups.  The Veteran did not use any assistive devices, he was able to stand for 15 to 30 minutes, and he was able to walk 1/4 mile.

Examination revealed that the Veteran had an antalgic gait with poor propulsion, but that there was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  There was knee crepitus, tenderness, pain at rest, guarding of movement, clicks/snaps, grinding, subpatellar tenderness, and a mild suprapatellar effusion and McMurray's test was positive.  However, there were no bumps consistent with Osgood-Schlatter's disease and there was no ankylosis, no mass behind the knee, locking of the knee, dislocation, or absent meniscus.  The ranges of motion of the knee were recorded as flexion to 105 degrees and extension to 3 degrees.  There was objective evidence of pain with active motion and following repetitive motion on the right side, but there were no additional limitations after three repetitions of knee motion.  Diagnoses of mild osteoarthritis of the right knee and a mild to moderate right medial meniscus tear were provided.  These disabilities had significant effects on the Veteran's occupation in terms of decreased mobility, lack of stamina, and pain and there were moderate to severe effects on some activities of daily living.

A September 2009 VA neurologic examination report reflects that the Veteran reported intermittent tingling, numbness, and paresthesia of the right leg and foot and mild to moderate burning in the right foot.  Examination revealed that muscle strength was normal (5/5), but that there was muscle atrophy on the lateral aspect of the right thigh.  Deep tendon reflexes were normal (2+) and symmetrical at the knees and somewhat diminished (1+) and symmetrical at the ankles.  Plantars were flexor.  Heel-to-shin testing was slightly difficult on the right due to a residual scar and wound on the right thigh.  Sensation to pinprick and light touch was moderately decreased on both thighs and distally and symmetrically on both legs and feet.  Also, there was moderately decreased timed vibration sense on both big toes.  Romberg's test was slightly positive.  The Veteran walked slightly slow with no assistive devices.  

Furthermore, there were scars on the right leg and knee.  The leg scar measured 18 centimeters by 1 centimeter by 0.5 centimeters and the knee scar measured 6 centimeters by 1 centimeter.  The scars were nontender.  The Veteran was diagnosed as having bilateral peripheral neuropathy of the lower extremities due to Type II diabetes mellitus and localized peripheral sensory neuropathy of the right thigh.

The examiner who conducted the September 2009 VA examination concluded that the Veteran had moderately severe peripheral neuropathy of both lower extremities due to Type II diabetes mellitus and mild to moderate localized peripheral sensory neuropathy of both thighs (mostly on the right) due to the residuals of the in-service shrapnel injury.  The shrapnel injury was in the distribution of the right and left lateral femoral cutaneous nerve.

The October 2011 statements from the Veteran's family and co-workers, the Veteran's testimony during the January 2012 hearing, and his January 2012 statement include reports of right leg and knee pain and stiffness, cracking in the knee, and pain, numbness, and coldness in the extremities.  Also, there were retained foreign bodies in the right leg which moved over time  As a result of his leg problems, the Veteran walked with a limp, experienced coordination problems, and was limited in his ability to perform activities of daily living.

The report of a VA neurologic examination dated in May 2012 indicates that the Veteran reported mild constant pain in the right lower extremity and moderate intermittent pain, paresthesias/dysesthesias, and numbness in the right lower extremity.  The pain was 5-7/10 in intensity and interfered with the Veteran's daily activities.  He was not employed at the time of the May 2012 examination.

Examination revealed that the Veteran used a cane for ambulation and had a slightly antalgic gait due to a tight feeling in his right thigh.  Right lower extremity muscle strength (associated with knee extension and ankle plantar flexion dorsiflexion) was normal (5/5), there was no muscle atrophy, the knee reflexes were normal (2+) bilaterally, and sensation in the upper anterior thigh was normal bilaterally.  Ankle reflexes were somewhat diminished (1+) bilaterally and sensation in the lower leg/ankle and feet/toes was decreased bilaterally.  There were lower extremity scars, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There were no trophic changes and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by amputation with prosthesis.  The Veteran was diagnosed as having moderately severe right lateral femoral cutaneous nerve neuralgia due to multiple shrapnel injury and bilateral moderate diabetic peripheral neuropathy.

During a June 2012 VA examination the Veteran reported that he experienced right leg weakness, decreased sensation over the area of his right leg scar and the lateral thigh, right knee pain and discomfort while walking, and buckling of the knee.  He used a cane for ambulation, felt unsteady, and had difficulty going up and down stairs due to his knee.  He did not experience any incapacitating episodes or flare-ups of symptoms and his symptoms did not interfere with his employment or daily activities, he was not undergoing any physical therapy or receiving any injections, and he had not been hospitalized.

Examination revealed that the Veteran used a cane for ambulation and that he had a slow and slightly unsteady gait, but that he was not in acute distress.  There was a deep, shiny, slightly whitish, depressed, and slightly tender scar over the left distal aspect of the right thigh which measured 25 centimeters by 1 centimeter.  The scar was clean, dry, well healed, fixed, and stable and there was no inflammation, edema, keloid formation, induration, or inflexibility.  Also, the scar did not cause any limitation of motion.  There was approximately 2 centimeters of muscle absent beneath the scar.  There was a second scar beneath the lateral aspect of the right knee which measured 7 centimeters by 1 centimeter.  The scar was superficial, fixed, not depressed or raised, well healed, nontender, and slightly whitish and it did not interfere with joint function.  There was no loss of muscle mass beneath the second scar.  Motor strength of the quadriceps and hamstring was normal (5/5).  The ranges of motion of the right knee were recorded as flexion to 100 degrees and extension to 10 degrees and there was pain during the range of motion.  Diagnoses of degenerative joint disease of the right knee and status post shrapnel injury to the right thigh and knee with scar formation over the distal lateral thigh and beneath the lateral knee were provided.

During a May 2013 VA examination the Veteran reported the same symptoms that he had reported during the June 2012 VA examination, with the addition that right lower extremity pain was 9/10 in intensity.  Examination revealed that right knee flexion was to 125 degrees and extension was to 0 degrees with pain at the end points of the ranges of motion.  The ranges of motion remained the same following 3 repetitions of motion.  There was functional loss and/or functional impairment of the knee and lower leg in terms of weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  

Moreover, there was tenderness or pain to palpation for joint line or soft tissues of the right knee, muscle strength associated with knee extension was slightly impaired (4/5), and there was muscle atrophy over the right distal anterior lateral thigh.  X-rays revealed degenerative or traumatic arthritis of the right knee, but there was no X-ray evidence of any patellar subluxation.  Muscle strength associated with knee flexion was normal (5/5), the knee was stable, and there was no evidence or history of any recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had not experienced any meniscal conditions and had not undergone any post-service knee surgeries.  He did experience weakness of the right knee extensor and impaired sensation to light touch over the lateral aspect of the right thigh and knee due to his in-service injury.  There were right lower extremity scars, but none of the scars was painful and/or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There was no functional impairment of the right lower extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.

The Veteran was diagnosed as having right knee osteoarthritis and right thigh and knee scar formation.  The physician who conducted the May 2013 VA examination indicated that the Veteran did not experience any pain, weakness, fatigability, or incoordination that could significantly limit his functional ability during flare-ups or when the right knee joint was used over a period of time.  Also, there was no additional limitation due to pain, weakness, fatigability, or incoordination during flare-ups.

The report of a VA examination dated on June 19, 2013 reflects that the Veteran reported that he experienced worsening right leg weakness, thigh discomfort, and mild right lower extremity numbness.  He had difficulty using stairs, there was no thigh strength to arise from a squat, there was stable numbness posterior to his thigh scar, and thigh discomfort increased with overuse. The thigh scar was numb and occasionally itched, but it was not painful.  A second, smaller scar was more numb that the larger thigh scar but there were no other symptoms associated with the smaller scar.  The Veteran did not take any medications, he did not use any assistive devices, and his numbness did not limit any of his activities.  He was a retired accountant and he had not experienced any job interference from his right lower extremity symptoms.

Examination revealed that the Veteran had sustained an injury to Muscle Group XIV on the right side, but that no other muscle groups were involved.  There was some loss of deep fascia, some loss of muscle substance, and visible or measurable atrophy.  There was some loss of muscle mass in the distal anterio-lateral thigh which was most evident when the Veteran was standing, at which time an area measuring 6 centimeters by 1.5 centimeters was depressed 1 centimeter.  The Veteran did not experience any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Right lower extremity muscle strength (associated with knee flexion and extension and ankle plantar flexion and dorsiflexion) was normal (5/5) bilaterally and knee and ankle reflexes were normal (2+) bilaterally.  There was decreased sensation in the right thigh (involving an area of 22 centimeters by 12 centimeters on the anterio-lateral right thigh and bordered anteriorly by the thigh scar), but sensation in the upper anterior thigh and the lower leg/ankle was normal and there were no trophic changes.  Overall, there was mild incomplete paralysis of the external cutaneous nerve of the right thigh.

The Veteran's gait was abnormal (primarily due to his right knee problems), but he did not use any assistive devices for ambulation and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There was a well healed and vertical surgical scar on the right lateral thigh that measured 25 centimeters by 0.7 centimeters.  There was a second well healed and vertical surgical scar on the right proximal lateral calf/knee which measured 7 centimeters by 0.7 centimeters.  The scars were both flat, numb, non-tender, and slightly paler than the surrounding tissues.  Also, they were fixed, there was no induration or loss of tissue, the scars had a normal texture, and they did not cause any functional impairment.  A diagnosis of a shell fragment wound to the right leg was provided.

The residuals of shell fragment wounds of the right leg involve an injury to Muscle Group XIV that more closely approximates the criteria for a severe injury during the entire claim period.  The Veteran's right leg injury was caused by a deep penetrating wound from small high velocity missiles (i.e. fragments from a booby trap explosion) and it required a prolonged period of hospitalization in service of approximately 1 month with additional treatment for multiple weeks.  He has consistently reported right leg weakness, he has reported a 10 to 50 percent limitation of knee motion during flare-ups of thigh and knee symptoms, and examinations have occasionally revealed muscle weakness involving the right lower extremity.  Moreover, examinations have revealed deep, depressed, and adherent right lower extremity scars, loss of muscle beneath one of the scars, mild to moderate peripheral sensory neuropathy of the cutaneous nerve caused by the service-connected residuals of shell fragment wounds, X-ray evidence of minute multiple scattered foreign bodies in the right lower extremity, and muscle atrophy.  

In light of this evidence, the Board finds that the symptoms of the Veteran's residuals of shell fragment wounds of the right leg more closely approximate the criteria for a severe injury to Muscle Group XIV under DC 5314 and that these symptoms have been present throughout the entire claim period.  Hence, a 40 percent rating under DC 5314 is warranted during the entire claim period.  This is the maximum schedular rating under DC 5314 and there is no evidence of injury to any other muscle group so as to warrant a rating higher than 40 percent on the basis of a muscle injury.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.56, 4.7, 4.73, DC 5314.

The Board acknowledges that the Veteran is also service connected for arthritis of the right knee as a residual of the shell fragment wounds of the right lower extremity and a residual right knee scar.  Also, he has been diagnosed as having peripheral sensory neuropathy of the right lower extremity.  However, the distal neuropathy has been attributed to his diabetes and the nerve impairment directly due to the service-connected wound is due to impairment of a cutaneous nerve, which is no more than mild or moderate in its effect.  This does not warrant a separate compensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2013) (mild or moderate paralysis of external cutaneous nerve of the thigh warrants a 0 percent rating).  Moreover, the rating for the muscle injury contemplates the knee function, which is also at issue when considering the effects of arthritis.  Therefore, because the rule against pyramiding prohibits separate ratings for the same functional deficits, further analysis of the effects of arthritis need not be undertaken-the effects are addressed by the 40 percent rating for loss of knee function due to muscle injury.

With regard to scarring, there has been no indication that a separate compensable rating would be assignable based on area affected, functions affected, or symptoms directly caused by the scars.  38 C.F.R. § 4.118 (2013).  They do not affect an area of at least 6 square inches, are not unstable or painful, and do not affect any function not already addressed by the 40 percent rating for thigh and knee impairment.  Id.  

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected psychiatric disability or right lower extremity disabilities.  The symptoms associated with these disabilities are all contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a 40 percent rating for residuals of shell fragment wounds of the right leg with retained foreign bodies, prior to June 19, 2013, is granted.

Entitlement to a rating greater than 40 percent for residuals of shell fragment wounds of the right leg with retained foreign bodies since June 19, 2013, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


